DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 12/30/2021, applicant has submitted an amendment filed 5/31/2022.
Claim(s) 24-25 and 34-35 has/have been amended.  
Response to Arguments
	The following citations were provided by Applicant’s representative, Ilan Barzilay, in order to show that claims 24-26 have written description support.
	For Claim 24: paragraphs 28-29, 122, and 139; Figure 3.
	For Claim 25: paragraph 20 (describing shared devices); paragraph 35 (determining who the communication system is communicating with based on a device identifier that indicates an account identifier, and where an account may be a group account including multiple user accounts, and where a contact list associated with an account identifier is determined); paragraph 59 (speaker identification [see also paragraphs 104-106])
For Claim 26: paragraph 59 (speaker identification [see also paragraphs 104-106])
Claim Interpretation
	“the first data” in the 4th to last line of claims 21 and 31 is interpreted as referring to “first data to be used for determining an entity corresponding to the name” (not to “the first audio data”)
“the first data” in line 1 of claims 22, 24, 32, and 34, is interpreted as referring to “first data to be used for determining an entity corresponding to the name” in claims 21 and 31 (not to “the first audio data” in claims 21 and 31)
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:

As per Claim(s) 21 (and similarly claim 31, and consequently claims 22-30 and 32-40 which depend on claims 21 and 31), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 21, including (i.e. in combination with the remaining limitations in claim[s] 21) A computer-implemented method comprising: receiving, from a first device, first audio data representing a first utterance; determining that the first audio data corresponds to an intent to communicate with a contact; determining a portion of the first audio data represents a name corresponding to a contact name slot; determining a first identifier associated with the first device; determining, based at least in part on the first identifier, first data to be used for determining an entity corresponding to the name; determining a contact list corresponding to the first identifier; determining, using the name and the first data, a subset of the contact list; identifying a first entry in the subset; determining second audio data requesting confirmation of the first entry; and sending the second audio data to the first device (remote-device/server-side user/device/identifier-specific data [e.g. a skip list] used to determine a subset of a contact list for remote-device/server-side contact resolution)
8489398 teaches “In some implementations, the recognition hypotheses 115 can be in the form of a word lattice the server 106 sends to the mobile recognition module 116 using network 108. The mobile recognition module 116 can access a contact list 118 included on the communication device 104 in order to determine a proper name 120 spoken by the user 102. The mobile recognition module 116 can compare the proper name candidates 114 included in the recognition hypotheses 115 to contact names stored in the contact list 118 for the user 102 of the communication device 104. The mobile recognition module 116 can compare the proper name candidate included in each recognition hypothesis to the contact names stored in the contact list 118 to determine a match, resulting in the proper name 120. For example, the communication device 104 can display to the user 102 the text equivalent of the proper name 120 (e.g., "Catherine Jones") spoken by the user 102 and included in the speech data 110 on a display 104a included on the communication device 104. In another example, the communication device 104 can perform a command identified in the speech data 110 using the identified proper name 120 (e.g., "Call Catherine Jones")” (col. 3, lines 40-60) and “In some cases, if the communication device checks both path 404 and 406 against entries in the user's contact list and no match occurs, the communication device may inform the user that the spoken words were not recognized. For example, the communication device may ask the user to re-speak the words. In another example, the communication device may provide the user with a list of candidates from the user's contact list that are closest to the spoken word, and allow the user to select one of those candidates manually” (col. 7, line 65 – col. 8, line 67).  These references describe a “Call <person’s name>” command and where a user may be provided with a list of candidates from the user’s contact list that are closest to a spoken word.  This reference does not appear to describe where the contact list to be compared to the proper name hypotheses is determined based on a determined identifier associated with the device.  This reference also appears to teach away from having the contact list on the server side (col. 1, lines 11-21).  Additionally, even assuming a speaker/microphone combination in a client device is interpreted as a “first device” while the remainder of the client device performs other processes, an identifier (device/account/user ID) is not clearly associated with the speaker/microphone, as opposed to the client device.
Cooper (2005/0177376), as discussed in previous prior art rejections for Parent Application 15/454,832, describes a skip list used to determine a subset of contacts (see e.g. paragraph 43 where a skip list name is removed from a list 124), but does not specifically describe where a skip list associated with a particular user ID (paragraph 21 describes a skip list is typically constructed for a single transaction and is cleared after a transaction is completed [which suggests that a skip list can be stored after a transaction is completed in embodiments that are not “typical”], but Cooper does not specifically describe that a skip list is associated with a particular user).  Paragraph 17 describes where a user model includes a likely contact cache 132 which includes names and associated directory records of persons the user is considered more likely to call, which suggests a list associated with a user which is used to process a list of contact results, but Cooper does not specifically describe where a skip list that is used to determine a subset of contacts in a contact list is associated with a particular user.
2007/0271234 teaches “As described in more detail (with reference again to FIGS. 3.2 and 3.3), the user creates a search query using the GUI. During this process, the user provides search criteria, specifies groups to search, time limit and other options as provided by the GUI. Sometimes, user selects a list of users from the Exclusion List. Exclusion List is a list of mobile phones which will be excluded during the search process; as a result, the query request will not be propagated to these mobile phone listed in the exclusion list. This exclusion list can be stored as part of the user profile or user security, or the user might manually specify this exclusion list every time a query is initiated, or the user might select/deselect a list of users every time a query is initiated. A query packet is created and placed in the message queue. The Message Processor retrieves the message, processes the message, stores the request and propagates to all the group members from the selected list. The search request is not sent to the exclusion list numbers” (paragraph 72).  Paragraph 72 describes where an exclusion list can be stored as part of a user profile (which suggests where an exclusion list is associated with a user).  This reference appears to be directed to searching for mobile phones, but does not appear to use the exclusion list to determine a subset of contacts in a user’s contact list.
6944628 teaches “One embodiment comprises steps for registering users by means of user profiles so that they can be addressed using the method. Exclusion lists can further be added to the user profile whereby the user can determine from whom no messages may be passed on to him. A list of friends/contacts (buddy list) can also be added to the user profile. These additions have the advantage that acceptation of the method is increased among potential users of the method because users have more control over what can be received or refused and because a user himself has more options for addressing desired groups” (col. 3, lines 7-17).  This reference suggests where a user can determine an exclusion list, and where the exclusion list is added to a user profile.  The exclusion list does not appear to be a list for skipping/excluding contacts.
2011/0064380 teaches “The content reproducing apparatus 1 includes a nonvolatile memory (not shown) to store a user ID, an ignored user list, and a favorite user list. The user ID is ID of a user using the content reproducing apparatus 1 and corresponds to the user ID (information) described above” (paragraph 127) and “The ignored user list is a list of IDs of users who the user using the content reproducing apparatus 1 wants to ignore when using this system, and is used in a manner such that the relevant information created by users having IDs included in this list is not displayed as described later” (paragraph 128).  This reference suggests where an ignored user list is a list of IDs of users, and where the ignored user list is associated with a particular user ID of a user using the content reproducing apparatus.
Bhowmik, T., Niu, N., Savolainen, J., & Mahmoud, A. (2015). Leveraging topic modeling and part-of-speech tagging to support combinational creativity in requirements engineering. Requirements Engineering, 20(3), 253-280. doi:http://dx.doi.org/10.1007/s00766-015-0226-2 teaches “an ignore list that is saved to the user account and then user will no longer receive any content from that source” (page 274, Table 9, A3).  This reference suggests where a list of entities to be ignored is associated with a user account.
2015/0256635 teaches “In block 106, the computer system defines a skip list of endpoints. Such a skip list may be defined by a human user and provided to the computer system. The skip list includes endpoints that should be ignored for various reasons. For example, some of the endpoints occurring in the event data to be analyzed might be known to be spurious, and therefore ought to be included within the skip list. In one embodiment, events involving endpoint pairs in which either endpoint of that pair is contained in the skip list are treated as though they did not occur within the event data” (paragraph 30).  This reference does not appear to be directed to a skip list used to determine a subset of contacts of a contact list.
2008/0270613 teaches “Once the mobile device has logged in to the first server, the mobile device may retrieve a contact list corresponding to the first account from the first server upon request. FIG. 4 shows a contacts selection interface screen 40, which may be utilized by the mobile device to display the contact list corresponding to the first account that is retrieved from the first server (Step 104). As shown in FIG. 4, the contact list retrieved from the first server includes at least one first representation corresponding to at least one first contact identifier (first contact identifiers 1-6) for each contact. In other words, if the first contact identifier 1 from the first online service is an email address, the email address may be shown in full, shown as an abbreviation, or represented with an icon, etc. Of course, the first contact identifier may be an email address, a phone number, an account ID, a nickname, or even a hyperlink to a website corresponding to the contact” (paragraphs 18-19).  This reference appears to suggest where a contact list can be retrieved based on an account which is associated with a mobile device (where the account is suggested to be associated with the mobile device in the sense that the mobile device is used by a user to use the account).
2013/0305320 teaches “At step 418, the controller module 120 queries the user profile database 152 to determine whether there is a user identifier (ID) that is associated with the MAC address detected at step 412. As shown in FIG. 1, the user profile database 152 in this embodiment is stored remote to the hotel 101 at a central user profile server 150. Therefore, this step may be performed by the processors 118 sending and receiving network packets to/from the user profile server 150 via the first network interface 110 and the Internet 108” (paragraph 87) and “At step 412, the controller module 120 determines the MAC address of the newly connected user device 102 from the received DHCP messages. For example, the field "CHADDR" (Client Hardware Address) in the DHCP message received at step 410 indicates the MAC address of the newly connected user device 102” (paragraph 84).  Paragraphs 91 and 95 describes where a device identifier (MAC address) is determined to correspond to a user ID.  This reference does not appear to describe where a skip list or data used to determine a subset of a contact list is determined based on the user ID that is determined to correspond to the MAC address.
2005/0249344 appears to describe where a called party’s personal address book is used based on the called party information (paragraphs 55-59).  The called party information does not necessarily appear to be associated with a device and the called party information also does not appear to be used to determine a subset of a contact list/address book.
2012/0143975 teaches “retrieving contact list information associated with a user, the contact list information based upon an account for the user at a remote device; and filtering incoming messages for the user based on the contact list information” (claim 1) which suggests where an account is used to retrieve a contact list.
2017/0085706 teaches “On the other hand, the user may allow personal contacts of all incoming calls from the counterpart are to be exposed. These users may set the personal contacts to “allow all”. When creating a user account in the public electronic device 1220, the user may set whether to allow the personal contacts to be exposed. On the other hand, when transmitting a response from the personal electronic device 1230, the user may include whether to allow the personal contacts to be exposed according to information set in the personal electronic device 1230. That is, the public electronic device 1220 may control the full or a part of the personal contacts to be included in the personal contact list, based on the user setting of a user account, the setting of the public electronic device 1220, or the request of the personal electronic device 1230” (paragraph 271).
2010/0248755 teaches “With reference to FIG. 3A, a user of a telecommunication device 112 accesses the telecommunication device and is presented with a subset of contacts. The subset of contacts can correspond to a user, or user account. At some point, the telecommunication device 112 obtains a user selection of a contact from the subset of contacts available. For example, the user may select a display object on a display screen corresponding to a specific contact. Examples screen displays for selecting display objects corresponding to contacts will be described with regard to FIGS. 6A-6C” (paragraph 30).  This reference does not appear to use both the user account and a spoken name to determine a subset of contacts (as opposed to using the user account only to determine a subset of contacts).
2013/0110802 teaches “Some conventional search engines refine the results via query modifiers that are suggested to the user or obtained from the context of the user. For instance, location information associated with an Internet Protocol (IP) address of the user may be used to narrow the results size by removing results that fail to match the location of the user. The conventional search engines may utilize other modifiers, e.g., prior search histories from the user or other users, to narrow the size of the results. The prior search histories included in a search log of the database may be analyzed by the conventional search engine. The search log may include modifiers that were previously used by the user or other searchers when searching for "John Smith." The conventional search engine extracts the modifiers from the search log and presents them to the user as query modifiers that may narrow the size of results” (paragraph 3).  Paragraph 2 describes where a query may be a person search query.  This reference describes using IP-address-based location or prior search history to narrow search results.
2016/0205169 teaches “The messaging state may include additional or alternative information, such as the contact list for the first user account. In some cases, the full contact list of a user account may be too lengthy to efficiently send, and as such the messaging state may comprise a portion of the contact list for the first user account. The local messaging application 220 may retrieve the contact list for the first user account from a local store on the mobile device 120 and determine the portion of the contact list based on messaging activity of the contacts in the contact list” (paragraph 94).  The user account can be interpreted as an “identifier associated with the… device” in the sense that it is an identifier of an account, and where the user accesses the user account using the device.  This reference describes where a contact list can be for a user account but does not appear to describe where the portion of the contact list is determined based on the user account.
2015/0193391 teaches “A user record (e.g., User Record 226-y) may include the following data, or a subset or superset thereof: User ID 502 that uniquely identifies a particular user (e.g., an n-bit binary number or an email address); and Contact list 504, which contains contact information for the user (i.e., information about other users or persons known to the user); alternatively, this field 504 of the user record 226 may contain a link to the user's contact list” (paragraphs 89-91) which suggests where a contact list is associated with a user ID.
2006/0053379 teaches “a user ID 322 that indicates the owner of the contact list” (paragraph 28) which at least suggests where a contact list is associated with a user ID.

Upon further search (in response to the amendment filed 5/31/2022):
8971859 teaches “The server can form a blacklist database for storing the blacklist data updated by the client(s). The server makes statistics according to the blacklist data uploaded by the client(s) and determines a particular phone number as crank phone number. Alternatively, the rule for determining a crank phone number can be one of the following conditions: in a certain period, the times that a phone number is added into the blacklist by users of a region exceeds Mx times; in a certain period, a phone number is added into the blacklist by users of more than N regions and weighted average of times that a phone number is added by users of N regions exceeds My times. If one of the conditions is satisfied, the phone number is determined to be a crank phone number. Preferably, satisfying region crank times Mx has priority” (col. 4, lines 39-52).  This reference describes a server-side database of blacklist data, but appears to use the blacklist data to classify phone numbers as crank phone numbers, and not to use a user-specific blacklist to determine a subset of contacts.
2007/0073758 teaches “In one embodiment, users can filter the results shown on a price comparison grid to identify those merchants on the list that have certain characteristics. For example, as shown in FIG. 11, there may be a filter button that, once selected, filters the display to show only popular merchants 260, where popularity is measured based upon either third-party or system-based historical traffic and sales estimates. The grid could also be filtered to show only those merchants that provide free shipping 262. Other options would sort the results by a pre-compiled user-specific list of favorite merchants, or filter out merchants based on a similar list of merchants the user does not wish to see (e.g., a user-defined "black list")” (paragraph 106)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 6/29/2022
/ERIC YEN/Primary Examiner, Art Unit 2658